


116 HR 1832 IH: Insurance Fairness for First Responders Act of 2019
U.S. House of Representatives
2019-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 1832
IN THE HOUSE OF REPRESENTATIVES

March 18, 2019
Mr. Pappas (for himself, Mr. King of New York, Mr. Trone, Mr. Rose of New York, Ms. Dean, Ms. Speier, and Mr. Cox of California) introduced the following bill; which was referred to the Committee on Financial Services

A BILL
To establish minimum standards relating to a factor for life insurance eligibility and rates, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Insurance Fairness for First Responders Act of 2019.  2.Fairness for life insurance purchasersTitle V of the Dodd-Frank Wall Street Reform and Consumer Protection Act (15 U.S.C. 8201 et seq.) is amended by adding at the end the following new subtitle: 
 
CFairness for life insurance purchasers 
551.Prohibition against discrimination in life insurance policies based on possession of naloxone 
(a)In generalIt shall be unlawful for any insurer to deny any person life insurance, or to otherwise discriminate in the issuance, cancellation, amount of coverage, or conditions of life insurance, based upon the lawful possession by such person of naloxone pursuant to a standing order for the dispensing of naloxone to a health care professional or first responder issued by an agency of a State or unit of general local government.  (b)Insurance ratesIt shall be unlawful for any insurer to charge rates for life insurance which are excessive or unfairly discriminatory in relation to the actuarial risk associated with the lawful possession by such person of naloxone pursuant to a standing order for the dispensing of naloxone to a health care professional or first responder issued by an agency of a State or unit of general local government. 
552.Administrative enforcement 
(a)State enforcementIn addition to such other remedies as are provided under State law, the chief law enforcement officer of a State, or an official or agency designated by a State, may bring an action to enjoin any person who has violated or is violating this subtitle.  (b)Enforcement by SecretaryThe Secretary of the Treasury shall enforce this subtitle in any State that the Secretary determines does not have a comparable State law or a law that the Secretary has determined is not inconsistent under section 553. 
553.Effect on State laws 
(a)In generalThis subtitle does not annul, alter, or affect, or exempt any insurer subject to the provisions of this subtitle from complying with the laws of any State with respect to the use of lawful possession by such person of naloxone pursuant to a standing order for the dispensing of naloxone to a health care professional or first responder issued by an agency of a State or unit of general local government for the purposes of underwriting or rating life insurance except to the extent that such laws are inconsistent with any provision of this subtitle and then only to the extent of the inconsistency. The Secretary may determine whether such inconsistencies exist. The Secretary may not determine that any State law is inconsistent with any provision of this subtitle if the Secretary determines that such law gives greater protection to the insured.  (b)State exemptionsThe Secretary shall, by regulation, exempt from the requirements of this subtitle any class of insurance transactions within any State if the Secretary determines that under the law of that State that class of transaction is subject to requirements substantially similar to those imposed under this subtitle or that such law gives greater protection to the consumer, and that there is adequate provision for enforcement. 
554.DefinitionsFor purposes of this subtitle, the following definitions shall apply: (1)First responderThe term first responder means an individual serving a Federal, State, or local governmental or nongovernmental agency in an official capacity, with or without compensation, as a law enforcement or public safety officer, firefighter, emergency rescue or response team member, emergency medical service provider or paramedic, or rescue squad or ambulance crew member. 
(2)Health care professionalThe term health care professional means, with respect to the provision of health care items and services in a State, an individual who is licensed or otherwise legally authorized to provide such items and services in such State.  (3)InsurerThe term insurer means any entity, including any affiliate thereof, that is licensed or admitted to engage in the business of providing life insurance in any State. 
(4)InsuredThe term insured means any natural person who purchases, or attempts to purchase, life insurance.  (5)Life insurance (A)In generalThe term life insurance means insurance for which the probabilities of the duration of human life or the rate of mortality are an element or condition of insurance. 
(B)Included insuranceSuch term includes the granting of— (i)endowment benefits; 
(ii)additional benefits in the event of death by accident or accidental means;  (iii)disability income benefits; 
(iv)additional disability benefits that operate to safeguard the contract from lapse or to provide a special surrender value, or special benefit in the event of total and permanent disability;  (v)benefits that provide payment or reimbursement for long-term home health care, or long-term care in a nursing home or other related facility; 
(vi)burial insurance; and  (vii)optional modes of settlement of proceeds of life insurance. 
(C)ExclusionsSuch term does not include property and casualty insurance, health insurance or workers compensation insurance.  (6)SecretaryThe term Secretary means the Secretary of the Treasury. 
555.RegulationsThe Secretary shall issue regulations to carry out the purposes of this subtitle.  556.ApplicabilityThis subtitle shall apply to any policy for life insurance coverage issued, renewed, altered, or modified or canceled after the expiration of the 6-month period beginning on the date of the enactment of this subtitle.. 
3.Timing of regulationsThe Secretary of the Treasury shall issue the regulations required by section 555 of the Dodd-Frank Wall Street Reform and Consumer Protection Act, as added by section 2 of this Act, not later than the expiration of the 6-month period beginning on the date of the enactment of this Act.  4.Clerical amendmentThe table of contents in section 1(b) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 note) is amended by adding at the end the following new items: 
 
 
Subtitle C—Fairness for life insurance purchasers 
Sec. 551. Prohibition against discrimination in life insurance policies based on possession of naloxone. 
Sec. 552. Administrative enforcement. 
Sec. 553. Effect on State laws. 
Sec. 554. Definitions. 
Sec. 555. Regulations. 
Sec. 556. Applicability.. 

